Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Yasunari (JP 2017-097048, of record).
As to claims 1-10, Yasunari disclose applicant’s claimed method for producing a polarizing plate including a polarizer and a substrate film (including at least one of: an acrylic resin, a cycloolefin resin, amorphous polyester resin, polyolefin resin, plasticizer (paras. 0015-0029, 0049, 0102), a protective film (paras. 0002-0006), the method including:
	stretching a primary film (PVA based resin layer having a thickness of 7 μm, (satisfying applicant’s claimed range of “20 μm or less”) to obtain a polarizer material film,
	providing an unstretched substrate film on the polarizer material film to obtain a layered body,
	stretching the layered body to obtain the polarizing plate, wherein a phase difference Re in an in-plane direction of the substrate film in the polarizing plate is 18 nm (satisfying applicant’s claimed range of “20 nm or less”),
	wherein the layered body includes an adhesive layer (at least para. 0002).
	wherein a stretching temperature of the layered body in the stretching step is 15°C to 80°C (para 0065), (satisfying applicant’s claimed range of “65°C or lower”).

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Matsuno et al (USPgPub 2016/0252660, of record).
Matsuno et al disclose applicant’s calimed method for producing a polarizing plate (at least Figs. 1-7, 11, 12) including a polarizer material film (5) and a substrate film (one of 4 or 10 or 20 or 30 or 30’) including at least an acrylic resin, amorphous polyester resin, polyolefin resin, plasticizer (para. 0167, 0168), a protective film (one of 10 or 20), the method including:
	stretching a primary film (PVA based resin layer having a thickness of 20 μm or less to obtain a polarizer material film,
	providing an unstretched substrate film on the polarizer material film to obtain a layered body,
	stretching the layered body to obtain the polarizing plate, wherein a phase difference Re in an in-plane direction of the substrate film in the polarizing plate is 20 nm or less,	wherein the layered body includes an adhesive layer (at least para. 0041, 0055-0058, 0086-0099 etc.).
	wherein a stretching temperature of the layered body in the stretching step 65°C or lower; at least paras. 0121, 0122).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879